internal_revenue_service number release date index number -------------------------------- ------------------------------- ------------------------------ ------------------------------------------ -------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------- id no ------------------ telephone number ---------------------- refer reply to cc ita b01 plr-101788-19 date august legend taxpayer taxable_year a b c accounting firm accounting firm dollar_figurea dollar_figureb date date date date state state dear -------------------- ------------------------------ --------------------------------------------------------------------------------- ---------------------------------- ------------------------------------ --------------------------------- ---------------------------- --------------------------- -------------- ---------------- ----------------- -------------------- ------------------------ -------------------------- ------------------- ----------- this letter responds to your correspondence dated date requesting an extension of time to make the safe_harbor election for success-based fees described in revproc_2011_29 2011_18_irb_746 as well as a supplemental affidavit dated date taxpayer failed to attach the required election statement to its previously filed return in order to make the safe_harbor election to allocate success-based fees between facilitative and non-facilitative amounts therefore taxpayer requests an extension of time under sec_301_9100-1 and sec_301_9100-3 of the procedure and administration regulations to attach the required election statement to its return for the taxable_year plr-101788-19 facts taxpayer is a domestic_corporation that is the common parent of an affiliated_group that elects to file a consolidated_return for u s federal_income_tax purposes taxpayer group taxpayer group has a calendar_year tax_year and uses an accrual_method as its overall_method_of_accounting on date taxpayer group acquired all of the outstanding_stock of a a state corporation in a transaction that was treated as an acquisition of assets for federal_income_tax purposes by virtue of a joint election under sec_338 of the internal_revenue_code a transaction in the process of investigating or otherwise pursuing the a transaction taxpayer group incurred certain transaction costs for professional services taxpayer group incurred dollar_figurea in success-based fees paid to a financial advisor which were only due upon the successful closing of the a transaction on date b a wholly-owned subsidiary of taxpayer and a member of taxpayer group acquired all outstanding membership units of c a state limited_liability_company that had elected to be treated as a partnership for federal_income_tax purposes c transaction the c transaction was treated as an asset sale to taxpayer group in the process of investigating or otherwise pursuing the c transaction taxpayer group incurred certain transaction costs including payments for professional services taxpayer group incurred dollar_figureb in success-based fees paid to financial advisors which were only due upon the successful closing of c transaction taxpayer group does not have in-house tax knowledge and expertise in federal tax filings and has historically engaged professional tax advisors in the ordinary course of its business to prepare all required federal tax_return filings taxpayer group engaged accounting firm to prepare taxpayer group’s consolidated federal_income_tax return for the taxable_year accounting firm analyzed the tax treatment of the success- based fees and determined that the success-based fees paid_by taxpayer group met the requirements of revproc_2011_29 and that both the a transaction and the c transaction met the requirements of sec_1_263_a_-5 of the income_tax regulations taxpayer group intended to make the safe_harbor election and in its timely filed federal_income_tax return for the taxable_year taxpayer group capitalized thirty percent of the success-based fees and deducted the remaining seventy percent of the success-based fees as set out in section dollar_figure of revproc_2011_29 accounting firm prepared the safe_harbor election statements for both the a and c transactions as required by sec_4 of revproc_2011_29 to make the election election statements however accounting firm inadvertently failed to attach the election statements to taxpayer group’s federal_income_tax return for the taxable_year plr-101788-19 taxpayer group was unaware that accounting firm had failed to attach the election statement to its tax_return taxpayer group timely filed its federal_income_tax return for the taxable_year on date on date in preparation for a sale of taxpayer accounting firm who served as tax due diligence advisors advised employees of taxpayer representatives of accounting firm and other related parties that copies of the election statements were not included in taxpayer group’s federal tax_return for the taxable_year accounting firm confirmed that the election statements were not attached to taxpayer group’s federal_income_tax return for the taxable_year and advised taxpayer to submit a private_letter_ruling requesting an extension of time to attach the required election statements under the procedures set out in sec_301_9100-1 and sec_301_9100-3 taxpayer filed this private_letter_ruling requesting an extension of time to attach the required election statements to taxpayer group’s federal_income_tax return for the taxable_year law analysis sec_263 of the internal_revenue_code and sec_1_263_a_-2 of the income_tax regulations provide that no deduction shall be allowed for any amount_paid out for property having a useful_life substantially beyond the taxable_year in the case of an acquisition or reorganization of a business_entity costs that are incurred in the process of acquisition and that produce significant long-term benefits must be capitalized 503_us_79 397_us_572 under sec_1_263_a_-5 a taxpayer must capitalize an amount_paid to facilitate a business acquisition or reorganization transaction described in sec_1_263_a_-5 in general an amount is paid to facilitate a transaction described in sec_1_263_a_-5 if the amount is paid in the process of investigating or otherwise pursuing the transaction whether an amount is paid in the process of investigating or otherwise pursuing the transaction is determined based on all of the facts and circumstances see sec_1_263_a_-5 sec_1_263_a_-5 provides that an amount_paid that is contingent on the successful closing of a transaction described in sec_1 a - a success-based_fee is presumed to facilitate the transaction a taxpayer may rebut this presumption by maintaining sufficient documentation to establish that a portion of the fee is allocable to activities that do not facilitate the transaction a taxpayer’s method for determining the portion of a success-based_fee that facilitates a transaction and the portion that does not facilitate a transaction is a method_of_accounting under sec_446 see section dollar_figure of revproc_2011_29 revproc_2011_29 provides a safe_harbor election for taxpayers that pay or incur success-based fees for services performed in the process of investigating or otherwise plr-101788-19 pursuing a covered transaction described in sec_1_263_a_-5 in lieu of maintaining the documentation required by sec_1_263_a_-5 this safe_harbor permits electing taxpayers to treat seventy percent of the success-based_fee as an amount that does not facilitate the transaction and may be deducted and the remaining portion of the fee must be capitalized as an amount that facilitates the transaction section dollar_figure of revproc_2011_29 provides that the service will not challenge a taxpayer’s allocation of success-based fees between activities that facilitate a transaction described in sec_1_263_a_-5 and activities that do not facilitate the transaction if the taxpayer satisfies three requirements first the taxpayer must treat seventy percent of the amount of the success-based_fee as an amount that does not facilitate the transaction second the taxpayer must capitalize the remaining amount of the success-based_fee as an amount which does facilitate the transaction third the taxpayer must attach a statement to its original federal_income_tax return for the taxable_year the success-based_fee is paid_or_incurred this statement must a state that the taxpayer is electing the safe_harbor b identify the transaction and c state the success-based_fee amounts deducted and capitalized it is the third requirement that taxpayer requests permission to accomplish with this ruling_request taxpayer requests permission to amend taxpayer group’s return by attaching to it the completed statement required by sec_4 of revproc_2011_29 sec_301_9100-1 through of the procedure and administration regulations provide the standards the commissioner will use to determine whether to grant an extension of time to make an election sec_301_9100-1 defines a regulatory election as an election whose due_date is prescribed by a regulation published in the federal_register or a revenue_ruling revenue_procedure notice or announcement published in the internal_revenue_bulletin sec_301_9100-2 provides automatic extensions of time for making certain elections sec_301_9100-3 provides extensions of time for making elections that do not meet the requirements of sec_301_9100-2 sec_301_9100-3 provides that requests for relief under sec_301_9100-3 will be granted when the taxpayer provides evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301_9100-3 provides that a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer i ii requests relief before the failure to make the regulatory election is discovered by the service failed to make the election because of intervening events beyond the taxpayer’s control plr-101788-19 iii iv v failed to make the election because after exercising reasonable diligence taking into account the taxpayer’s experience and the complexity of the return at issue the taxpayer was unaware of the necessity for the election reasonably relied on the written advice of the service or reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election sec_301_9100-3 provides that a taxpayer will not be deemed to have acted reasonably and in good_faith if the taxpayer i ii iii seeks to alter a return position for which an accuracy-related_penalty has been or could be imposed under sec_6662 at the time the taxpayer requests relief and the new position requires or permits a regulatory election for which relief is requested was informed in all material respects of the required election and related tax consequences but chose not to file the election or uses hindsight in requesting relief sec_301_9100-3 provides that an extension of time to make a regulatory election will be granted only when the interests of the government are not prejudiced by the granting of relief the interests of the government are prejudiced if granting relief would result in a taxpayer having a lower tax_liability in the aggregate for all taxable years affected by the election than the taxpayer would have had if the election had been timely made taking into account the time_value_of_money sec_301_9100-3 the interests of the government are ordinarily prejudiced if the taxable_year in which the regulatory election should have been made or any taxable years that would have been affected by the election had it been timely made are closed by the period of limitations under sec_6501 before the taxpayer’s receipt of a ruling granting relief under this section sec_301_9100-3 sec_301_9100-3 provides special rules for accounting_method regulatory elections the interests of the government are deemed to be prejudiced except in unusual and compelling circumstances if the accounting_method regulatory election for which relief is requested i ii is subject_to the procedure set forth in sec_1_446-1 of this chapter requiring advance written consent of the commissioner requires an adjustment under sec_481 or would require an adjustment under sec_481 if the taxpayer changed to the method_of_accounting for which relief is requested in a taxable_year subsequent to the taxable_year in which the election should have been made plr-101788-19 iii iv would permit a change from an impermissible method_of_accounting that is an issue under consideration by examination an appeals_office or a federal court and the change would provide a more favorable method or more favorable terms and conditions than if the change were made as part of an examination or provides a more favorable method_of_accounting or more favorable terms and conditions if the election is made by a certain date or taxable_year the election taxpayer wants to make is a regulatory election as defined in sec_301 b because the due_date of the election is prescribed in sec_1_263_a_-5 of the income_tax regulations the commissioner has the authority under sec_301_9100-1 and sec_301_9100-3 to grant an extension of time to file a late regulatory election conclusion based solely on the information provided and representations made we conclude that taxpayer acted reasonably and in good_faith and granting relief will not prejudice the interests of the government accordingly taxpayer has met the requirements of sec_301_9100-1 and sec_301_9100-3 taxpayer is granted an extension of sixty days from the date of this ruling to amend its return for the taxable_year to attach the statement required under sec_4 of revproc_2011_29 the statement must set forth that taxpayer group is electing the safe_harbor treatment for success-based fees identify the transaction and set forth the amount of the success-based fees that are deducted and capitalized for taxable_year the ruling contained in this letter is based upon information and representations submitted by taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party although this office has not verified any of the material submitted in support of the request for the ruling it is subject_to verification on examination except as expressly set forth herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter including whether taxpayer group properly included the correct costs as success-based fees subject_to the retroactive election or whether taxpayer group’s transactions were within the scope of revproc_2011_29 a copy of this ruling should be attached to the taxpayer’s federal tax returns for the tax years affected alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their returns that provides the date and control number of the letter_ruling enclosed is a copy of the letter_ruling showing the deletions proposed to be made in the letter when it is disclosed under sec_6110 of the code plr-101788-19 this ruling is directed only to the taxpayer that is requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the provisions of the power_of_attorney currently on file with this office we are sending a copy of this letter_ruling to your two authorized representatives we are also sending a copy of this letter to the appropriate operating division director sincerely norma c rotunno branch chief branch office of associate chief_counsel income_tax accounting enclosure copy for sec_6110 purposes cc
